Good, J.,
dissenting.
I am unable to concur in the rule announced in the second paragraph of the syllabus of the majority opinion.
Section 3044, Comp. St. 1922, fixes the schedule of compensation to injured employees. Subdivision 3 of that section provides: “For the loss of a leg sixty-six and two thirds per centum of daily wages during two hundred and fifteen weeks.” Another provision of said subdivision 3 is as follows: “In all cases involving a permanent partial loss of the use or function of any of the members mentioned in subdivision 3 of section 3662 (3044) the compensation shall bear such relation to the amounts named in said subdivision 3 of section 3662 (3044) as the disabilities bear to those produced by the injuries named therein.”
I am satisfied that the proper construction of that provision awards to the injured employee, who has suffered a permanent partial loss of the use or function of any of the members mentioned in subdivision 3, compensation for the full term allowed for the loss of such member, but that the amount of the compensation shall be such proportion of the amount awarded fo'r the total loss of the member as the partial loss of the use or function bears to the entire use or function of the member. In other words, if an employee has suffered a 50 per cent, permanent partial loss of the use or function of any of the members mentioned in subdivision 3, he is entitled to 50 per cent, of the compensation that would be allowed for the loss of such member, and for the full term that compensation is allowed for the loss of such member. Rut the foregoing provisions are further qualified by another paragraph of said subdivision 3 in the following language: “Compensation under this subdivision shall not be more than fifteen dollars per week, nor less than six dollars per week: Provided, *612that, if at the time of injury, the employee receives wages of less than six dollars per week, then he shall receive the full amount of such wages per week as compensation.”
Applying the facts to the instant case, where the employee was receiving wages at $24 a week, the amount that he should receive for the permanent partial loss of the use of his leg could in no event be less than $6 a week for the period of 215 weeks, which would make the sum of $1,290, total compensation that he would receive. The language of the statute is so clear and plain that no other construction seems possible; yet, under the opinion adopted by the majority he is allowed $15 a week for 43 weeks, or, in the aggregate, $645, just one-half of what he is fairly entitled to by the statute.
It has always been the policy of this court to give a liberal construction to the workmen’s compensation law and, wherever in doubt, to give the workman or employee the benefit of the doubt. Here, it seems to me, there is no doubt that the employee was clearly entitled to $1,290; instead he is given 50 per cent, of that amount.